Citation Nr: 0822080	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for status post fracture of knuckles of right hand, status 
post fusion of distal interphalangeal joint of right long 
finger.

2.  Entitlement to a disability rating higher than 10 percent 
for carpal tunnel syndrome of the right wrist.

3.  Entitlement to a disability rating higher than 10 percent 
for status post pelvis fracture involving the right superior 
and inferior pubic ramis.

4.  Whether new and material evidence was received to reopen 
the claim for service connection for degenerative arthritis 
of the knees.

5.  Whether new and material evidence was received to reopen 
the claim for service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 through 
April 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
April 2004 and December 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the issues on appeal.  In particular, a 
remand is required to obtain outstanding VA treatment records 
and to ensure compliance with the duty-to-notify provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA). 

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  Since 
approximately February 2003, the veteran has been living in 
the Philippines and receiving ongoing treatment from the VA 
treatment facility there.  A review of the claims folder, 
however, shows that the most recent VA outpatient records are 
dated in August 2003.  This implies that there are nearly 
five years of VA treatment records from the Manila VA Medical 
Center missing from the claims folder.  The RO should 
therefore obtain all treatment records from that facility 
since August 2003.  See 38 U.S.C.A.                  § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

The Board also finds that a remand is required to ensure 
compliance with the notice provisions of the VCAA.  38 C.F.R. 
§ 3.159(b).  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court found that adequate VCAA notice requires 
that VA notify the claimant that, to substantiate a claim for 
an increased rating: (1) the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new-and-material-evidence 
claims.  Pursuant to Kent, the Court now requires that VA, by 
way of a specific notice letter, (1) notify the claimant of 
the evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits. 

Thus, the RO should send the veteran's appropriate notice 
letters to ensure compliance with the Court's holding in 
Vazquez-Flores and Kent, both supra.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Manila VA Medical Center 
and obtain all outstanding records of 
treatment pertaining to the veteran from 
August 2003 to the present.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  Send the veteran a letter that 
complies with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
in connection with his increased-rating 
claims. 

3.  Send the veteran a letter that 
complies with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the letter should notify him 
of the reason for the previous denials of 
his service-connection claims; (2) of the 
evidence and information necessary to 
reopen the claims; and (3) of what 
specific evidence required to substantiate 
the elements needed to grant these claims.  

4.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



